DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 



(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 



This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: removable attachment system in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 4, line 2, setting forth the mounting member as comprising one or two lateral flanks appears confusing since claim 3 has already set forth the pivot connection rod of the mounting member being delimited by two lateral flanks.  Are there one or two lateral flanks?
	Likewise, claim 5, line 3, referencing the lateral flank or flanks leads to confusion as to how many flanks there are.  Additionally, in line 3, there is no antecedent basis for “the cylindrical surface”.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 2, 13, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An (US patent application publication 2015/0375716).
	The publication to An discloses the invention as is claimed.  An discloses a wiper blade (1, fig. 2) for a motor vehicle.  The wiper blade comprising an adapter (50, 60, fig. 4) removably fastened to a main cross-bar (40) of a wiper blade mount.  Two secondary cross-bars (30) of the mount are fastened to the main cross-bar (40) and support a wiper rubber (10).  The adapter acts to couple the wiper blade to a wiper blade arm (not shown but disclosed).  The adapter comprises a cover (50) removable fastened to the main cross-bar (40) of the wiper blade mount, and a removable attachment system (60) for removably attaching the wiper blade arm to the adapter.  The removable attachment system comprises a temporary fastening means (61, fig. 8) for temporarily fastening the removably attachment system to the cover (50) by engagement with shaft (52).
	With respect to claim 2, the cover (50, fig. 8) comprises a central opening (51) delimited laterally by two lateral sides.  The removable attachment system comprises a mounting member (generally 62, 63a, 63b, fig. 8) which is received into the opening and lies between the two lateral sides of the cover (shown in fig. 7).  Such mounting member includes the temporary fastening means (61).
	With respect to claims 16 and 17, the cover (50, fig. 8) comprises a first longitudinal locking member (54) for locking the cover on the main cross-bar of the wiper blade mount by receipt into a first housing (450) on the main cross-bar, and a second longitudinal locking member (55) for receipt into a second housing (460) on the main cross-bar of the wiper blade mount.



s 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benner (US patent application publication 2012/0317741).
	The publication to Benner discloses the invention as is claimed.  Benner discloses a wiper blade (10, fig. 1) for a motor vehicle.  The wiper blade comprising an adapter (20, 40) removably fastened to a main cross-bar (16) of a wiper blade mount.  The adapter acts to couple the wiper blade to a wiper blade arm (not shown but disclosed).  The adapter comprises a cover (20) removable fastened to the main cross-bar (16) of the wiper blade mount, and a removable attachment system (40) for removably attaching the wiper blade arm to the adapter.  The removable attachment system comprises a temporary fastening means (50, 52) for temporarily fastening the removably attachment system to the cover (20).
	With respect to claim 2, the cover (20) comprises a central opening delimited laterally by two lateral sides (22, fig. 4).  The removable attachment system comprises a mounting member (generally 42, 44) which is received into the opening and lies between the two lateral sides of the cover (shown in fig. 2).  Such mounting member includes the temporary fastening means (50, 52).
	With respect to claim 3, note pivot connection rod (48) extending transversely through the central opening between the two lateral sides of the cover (20).  The pivot connection rod is delimited by two lateral flanks (42).
	With respect to claims 4 and 5, the lateral flanks (42) are deemed to extend the pivot connection rod as claimed by extending beyond a cylindrical surface thereof.  Such extension results in the flanks being at a non-zero distance from the pivot rod connection.
	With respect to claim 6, the shape of the temporary fastening means (50) of the mounting member is complementary to the shapes (32) on the lateral sides (22) of the cover (20) to enable engagement therebetween for assembly of the mounting member to the cover.

	With respect to claim 8, note notches defined by profiles (28, fig. 4) at lower edges of the lateral sides (22) at least intended to bear against the main cross-bar (16).
	With respect to claim 9, the mounting member (40) includes a device (one of 52 or one of 50) for securing to the main cross-bar (16) of the wiper blade mount.
	With respect to claims 10 and 11, one of the members (52) can be the first longitudinal locking means and the other of the members (52) can be the second longitudinal locking means for locking the cover on the main cross-bar of the wiper blade mount.
	With respect to claim 12, the cover (20) comprises a lateral centering member (28) for centering the cover relative to the main cross-bar (16) of the wiper blade mount. 

Allowable Subject Matter

Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
15 January 2022